DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants’ Remarks of 05/24/2022 have rendered moot the obviousness rejection of record.
A search for prior art and double patent art against instant base claims 1-3, 5-6, and 8 did not retrieve applicable art.  See Expert-/STIC-Conducted “SEARCH 6” (conducted using Registry and HCaplus databases of STN) summary in enclosed search notes.
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.  A similar review of the “SEARCH 6” STN search results did not retrieve double patent references.
Group I claims 1-7 are allowable. The restriction requirement, as set forth in the Office action mailed on of 09/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/03/2021 is entirely withdrawn.  Claims 8-9, directed to Group II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
All claims have been examined on the merits.
Current Status of 16/618,037
This Office Action is responsive to the amended claims of May 24, 2022.
Original claims 1-9 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/618,037, filed 11/27/2019, as a national stage entry of PCT/US2018/035035, International Filing Date: 05/05/2018, which claims priority from the following U.S. Provisional Applications:  62/512,655, filed 05/30/2017; 62/567,599, filed 10/03/2017; and 62/582,880, filed 11/07/2017.
The effective filing date is November 7, 2017, as the instant claims find support in the U.S. Provisional ‘880.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of May 24, 2022.
The Examiner has reviewed the claim amendments and Reply of 05/24/2022.
The objection against “Novel” appearing in the title (see paragraph 8 in previous Office Action) is now rendered moot as Applicants’ amended Specification of May 24, 2022 has “Novel” deleted from the title.
The objection for hyperlinks (see paragraph 9 in previous Office Action) is withdrawn in light of the Examiner’s Amendment, below.
The obviousness rejection (see paragraphs 11-13 in previous Office Action) is withdrawn.  Applicants did not amend their claims to render moot this rejection.
Instead, Applicants’ persuasively traversed against the obviousness rejection by pointing out how their dosing regimen is critical to their invention and represents a solution to resolve known problems in the art associated with complications to disease treatment related to bacterial resistance to drug therapies.
The Examiner finds the following from the Remarks of 05/24/2022 persuasive in withdrawing the obviousness rejection:
Applicant’ Remarks of 05/24/2022 disclose the criticality of the claimed specialized dosing regimen.  The Remarks indicate that only through this specialized dosing regimen can renally impaired patients truly experience therapeutic benefit.  Applicants’ indicate that that their claimed dosing regimen (summarized in Table 13 of page 30 of Specification) is the summation of careful experimentation and study (represented by data disclosed within pages 12-33) and represents the optimal dosing regimen commensurate with particular patient populations and subpopulations, something that was previously unknown to skilled artisans.  Furthermore, these optimal dosing regimens resolve known problems in the art associated with complications to disease treatment related to bacterial resistance to drug therapies by identifying previously unknown proper or optimal dosing regimens commensurate with particular patient populations and subpopulations based on creatine clearance (page 7 of Remarks of 05/24/2022; page 24 of Specification).
In addition, these same Remarks would render moot a similar obviousness rejection against rejoined Group II (claims 8-9).  Moreover, Applicants’ Remarks of 05/24/2022 point to the criticality of the dosing regimen of claims 1-9, which Applicants discovered to be critical and therapeutically effective after the same experimentation cited, above (namely, the data from pages 12-33 of the Specification as summarized by Table 13 on page 30 of the Specification).  For this reason, Group I claims 1-7 and Group II claims 8-9 are non-obvious.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kohn, Applicants’ Representative on 08/25/2022.
The application has been amended as follows:
Strike “https://” from (page 3 of) all versions of the Specification in the file wrapper.
Strike “patent” from claims 5, 6, and 8, and replace with -- patient -- .  This fixes a typographical spelling error in these claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the claims 1-9 are allowable as written.
There is no known prior art reference that either teaches or anticipates the methods comprising the dosing regimens as claimed in patient populations exhibiting the creatinine clearances as instantly claimed.
The reference VANSCOY (VanScoy, Brian D., et al.  “Exploration of the Pharmacokinetic-Pharmacodynamic Relationships for Fosfomycin Efficacy Using an In Vitro Infection Model.”  Antimicrobial Agents and Chemotherapy.  (December 2015), Vol. 59, Number 12, pp. 7170-7177), discloses use of fosfomycin (see page 7170).
However, VANSCOY, which is representative of the art, is a close art, and not a prior art reference, since it does not teach use of dosing regimens for distinct patient populations based on creatine clearance, as required by the instant claims.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of VANSCOY to arrive at the instantly claimed dosing regimens specific to patient populations exhibiting the specific creatine clearance values as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625